Citation Nr: 0405732	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 17, 
2001 for the grant of service connection for a skin 
disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  He served in Vietnam and was awarded the Combat Action 
Ribbon.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).  

In a July 2001 rating decision, the RO granted service 
connection for a skin disability; a 10 percent disability 
rating was assigned effective January 17, 2001.  In an August 
2001 statement, the veteran expressed disagreement with the 
disability rating assigned and the effective date for the 
grant of service connection.  In November 2001, the RO 
increased the rating for the skin disability to 30 percent, 
effective January 17, 2001.  The RO also denied an effective 
date earlier than January 17, 2001 for the grant of service 
connection for the skin disability.  

In January 2002, the veteran filed a notice of disagreement 
as to the issue of an earlier effective date for the grant of 
service connection.  He argued, in essence, that the 
effective date should go back to 1979, the date of his 
original claim for benefits.  
He later perfected an appeal as to the issue of entitlement 
to an earlier effective date for the grant of service 
connection.  

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in September 
2003.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

Other matters

As noted above, the veteran challenged the 10 percent rating 
which was initially assigned for his service-connected skin 
disability, but after an increased rating was awarded he did 
not perfect an appeal as to that issue.

During his September 2003 hearing, the veteran and his 
representative appeared to suggest that they might be 
considering filing a claim of entitlement to an increased 
rating for the service-connected skin disability.  See the 
hearing transcript, page 17.
That matter is referred to the RO for appropriate action.

During the course of this appeal, the veteran maintained that 
an "erroneous mistake" had been made in denying his 
original claim in 1979 because the evidence clearly showed 
that his skin disability was caused by exposure to herbicides 
in Vietnam.  A June 2002 statement from the veteran's 
representative clarified that the veteran was claiming clear 
and unmistakable error (CUE) back to the date of his original 
claim due to the inadequacy of a VA examination conducted in 
September 1981.  In a July 2002 statement of the case (SOC), 
the RO Decision Review Officer noted that the RO did not have 
jurisdiction to reconsider earlier RO rating decisions based 
on CUE because of the Board's final decision on the issue of 
service connection for a skin disability in March 1982.

As noted by the RO Decision Review Officer in the July 2002 
SOC, any previous RO rating decisions were subsumed by the 
March 1982 Board decision.  
See 38 C.F.R. § 20.1104 (2003); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].  This 
matter will be addressed in the Reasons and Bases section 
below.  

A review of the record shows that neither the veteran nor his 
representative have submitted any written communication that 
contains the necessary information to qualify as a motion for 
revision of a prior Board decision under the provisions of 
38 C.F.R. § 20.1404(a) (2003).  In particular, at no time has 
the veteran mentioned the March 1982 Board decision in any of 
his communications.  Therefore, a Board CUE claim is not for 
current consideration by the Board.  

To the extent that the veteran and his representative may be 
considering a challenge to the March 1982 decision on the 
basis of CUE, the DRO was correct in stating that the RO is 
unable to issue a decision as to whether or not a Board 
decision may be revised on the basis of CUE.  This is a 
matter which receives initial consideration at the Board.  
See 38 U.S.C.A. § 7111 (West 2002); see also 38 C.F.R. 
§§ 20.1400 et seq.

A motion for revision of a prior Board decision based on 
clear and unmistakable error must meet certain requirements 
in order to qualify for review by the Board.  38 C.F.R. § 
20.1404(a) (2003) requires that the motion must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Additional information concerning 
the revision of Board decisions on the basis of CUE may be 
found at 38 C.F.R. §§ 20.1400 to 20.1411 (2003).

The Board intimates no conclusion, legal or factual, as to 
such possible CUE claim.


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for a skin disability by rating decision in 
January 1980.  Following VA examination in September 1981, a 
confirmed rating decision in October 1981 continued the 
denial of service connection for a skin disability.  

2.  In a March 1982 decision, the Board denied entitlement to 
service connection for a skin disorder.

3.  The October 1981 confirmed rating decision was subsumed 
by the March 1982 Board decision that denied entitlement to 
service connection for a skin disability.  

4.  In a March 1994 rating decision, the RO denied 
entitlement to service connection for a skin disorder.  The 
veteran did not appeal.

5.  A reopened claim of service connection for a skin 
disability was received on January 17, 2001.  

6.  In an August 2001 rating decision, the RO granted service 
connection for a skin disability, effective January 17, 2001.


CONCLUSIONS OF LAW

1.  The veteran's claim that an October 1981 confirmed rating 
decision was clearly and unmistakably erroneous in denying 
service connection for a skin disability lacks legal merit 
under the law.  38 C.F.R. §§ 3.105(a), 20.1103, 20.1104 
(2003).

2.  The criteria for an effective date earlier than January 
17, 2001 for the grant of service connection for a skin 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for the grant of 
service connection for a skin disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision.

In terms of the broader issue of the veteran's entitlement to 
earlier effective date, the Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute; resolution of the veteran's 
appeal is dependent on interpretation of the statutes and 
regulations regarding the effective date of an award of 
service connection.  As will be discussed below, the issue of 
whether the veteran is entitled to an earlier effective date 
is dependent upon whether a reopened claim for service 
connection was filed prior to January 17, 2001.  That 
determination is dependent on the documents and evidence 
received by VA prior to January 17, 2001 (and thus are 
already of record in the veteran's VA claims folder).  As a 
practical matter, the veteran could not submit any evidence 
contemporaneous with the current appeal which could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective date.  The 
record reflects that he has been informed of the various 
requirements of law pertaining to his appeal in the July 2002 
SOC.  He requested and was granted a videoconference hearing 
before the undersigned Veterans Law Judge in September 2003.  
At that time, it was agreed that the hearing record would be 
held open for 30 days to allow the veteran to submit 
additional evidence, particularly a copy of a skin 
examination allegedly conducted at the VA Medical Center 
(VAMC) in Minneapolis, Minnesota in 1971, shortly after his 
separation from service.  In October 2003, the veteran 
submitted additional evidence; however, a copy of the 1971 
examination report was not provided.  There has been no 
additional evidence identified which would have a bearing on 
this case.

Pertinent Law and Regulations

Finality

(i) Finality of RO decisions

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.302 (2003).  In general, RO rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).  

(ii) Finality of Board decisions

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1100 (2003); see also 38 U.S.C.A. § 7104(b) (West 2002).



Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2003).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Standard of review

The current standard of review is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual and procedural background

The veteran's DD Form 214 shows that he had active military 
service in the Republic of Vietnam during the Vietnam era.  
His service medical records are negative for any complaints 
or treatment regarding skin problems.  

The record reflects that the veteran filed a claim of 
entitlement to service connection for a skin disability in 
November 1979.  In a January 1980 rating decision, the RO 
denied entitlement to service connection for a skin 
disability.  The veteran perfected an appeal.  In August 
1981, the Board remanded the claim to the RO for additional 
development.  Specifically, the Board requested that the RO 
schedule the veteran for a VA dermatological examination.  
Pursuant to the August 1981 Board remand, the veteran was 
afforded a VA examination in September 1981.  Thereafter, the 
RO issued a confirmed rating decision in October 1981 which 
continued the denial of service connection for a skin 
disability.  In a March 1982 decision, the Board denied the 
veteran's claim of service connection for a skin disability.  

The veteran filed another claim of service connection for a 
skin disability in May 1990.  That claim was denied by RO 
rating decision in March 1994.  That month, the veteran was 
provided notice of his appellate and procedural rights; 
however, he did not file an appeal.  

A request to reopen the claim of service connection for a 
skin disability was received on January 17, 2001.  In an 
August 2001 rating decision, the RO granted service 
connection for a skin disability effective January 17, 2001.  
The veteran subsequently perfected an appeal as to the 
effective date for the award of service connection.  

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of January 
17, 2001 is the earliest effective date assignable for 
service connection for the veteran's skin disability as a 
matter of law.  

In essence, the veteran contends that he is entitled to an 
earlier effective date for the grant of service connection 
because: (1) the September 1981 VA examination was inadequate 
in that it did not follow the instructions in the August 1981 
Board remand; and (2) a skin examination conducted at the 
Minneapolis VAMC in 1971, shortly after his separation from 
service, constituted an informal claim of entitlement to 
service connection for a skin disability.  

Regarding the first contention, the Board notes that to the 
extent that the veteran is attempting to challenge the 
October 1981 RO confirmed rating decision on the basis of CUE 
(i.e., reliance on an allegedly inadequate VA examination in 
September 1981), that decision was affirmed by the Board in 
March 1982.  The October 1981 decision was, therefore, 
subsumed by the Board's March 1982 decision and is not 
subject to reopening based on CUE.  See 38 C.F.R. § 20.1104 
(2003); Manning v. Principi, 16 Vet. App. 534, 540-41 (2002).  

The Board observes in passing that even if the VA examination 
report was inadequate, this would not amount to CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) [an attack 
on improper procedure, such as an alleged failure on the part 
of the RO to assist the veteran in the development of his 
claim, cannot be the basis of CUE].  

It appears that the veteran is advancing an argument based 
upon, or akin to, the Court's decision in Stegall v. West, 11 
Vet. App. 268 (1998) [RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required].  The Board observes that Stegall was not issued 
until long after the 1981 RO decision, and indeed the Court 
did not come into existence until 1988.  When considering a 
claim of CUE, the determination must be made based on the 
record and the law in existence at the time of the prior, 
final decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

As noted in the Introduction, if the veteran wishes to 
challenge the March 1982 Board decision on the basis of 
alleged CUE, he must do so by filing a motion with the Board.  

In regards to the second contention, namely that a 1971 skin 
examination constituted a claim for service connection, there 
is no record of such examination.  However, even assuming for 
argument's sake that a report of the 1971 examination could 
be located and may be considered to be an informal claim for 
service connection for a skin disorder, that claim manifestly 
predated, and accordingly was also subsumed by, the March 
1982 Board decision which denied the sought-after benefit.  

Following the March 1982 Board decision, the veteran filed 
another claim of service connection for a skin disability in 
May 1990.  This claim was denied by the RO in an unappealed 
rating decision in March 1994.  That determination is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  
Thereafter, a reopened claim for compensation benefits was 
received on January 17, 2001.  The RO established service 
connection for a skin disability from January 17, 2001 by a 
rating decision in August 2001.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board 
must look at any communication that can be interpreted as a 
claim, formal or informal, for VA benefits].  The evidence 
demonstrates that between March 1994 and January 2001 the 
veteran did not submit any claim, either formal or informal, 
for service connection for a skin disability.  The veteran 
does not contend that he filed a specific claim for service 
connection for a skin disability during this period, and the 
Board has not identified any communication or medical report 
which could be reasonably interpreted as such.  In the 
absence of such a claim, entitlement to an effective date 
earlier than January 17, 2001 for the grant of service 
connection for a skin disability is precluded as a matter of 
law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).   

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to January 17, 2001 for the grant of service connection 
for a skin disability.  The benefit sought on appeal is 
accordingly denied.  




ORDER

Entitlement to an effective date earlier than January 17, 
2001 for the grant of service connection for a skin 
disability is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



